Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on March 30, 2020, which claims 1-20 have been presented for examination.  Claims 1-20 are pending, of which claim 1, claim 9 and claim 18 are in independent form.
Priority
3.	No priority has been considered for the instant application.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Information Disclosure Statement
5.	Information disclosure statement filed on 03/04/2020 has been reviewed and considered by Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1, 4, 7-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite dividing, by a processor, a test script into a plurality of tests, the tests having a sequential order within the test script;  5generating, by the processor, an analysis tree of the tests, each of a plurality of unique paths through the analysis tree including a subset of the tests as sequentially ordered within the test script; and identifying, by the processor, a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully 10executable, each test appearing in only one unique path of the maximally parallel subset.
The limitation of “dividing, by a processor, a test script into a plurality of tests, the tests having a sequential order within the test script”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “generating, by the processor, an analysis tree of the tests, each of a plurality of unique paths through the analysis tree including a subset of the tests as sequentially ordered within the test script”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of “identifying, by the processor, a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully 10executable, each test appearing in only one unique path of the maximally parallel subset”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to divide a test script into plurality of tests, generate each of a plurality of unique paths and identify a maximally parallel subset of the unique path.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite causing sequential execution of a plurality of test commands of a test script, the test commands sequentially ordered within the test script; monitoring a parameter as the test commands are sequentially executed; and dividing the test commands over a plurality of tests of the test script in 10correspondence with changes in the parameter greater than a threshold.
The limitation of “causing sequential execution of a plurality of test commands of a test script, the test commands sequentially ordered within the test script”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of “monitoring a parameter as the test commands are sequentially executed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of “dividing the test commands over a plurality of tests of the test script in 10correspondence with changes in the parameter greater than a threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to cause sequential execution of a plurality of test commands of a test script, monitor a parameter as the test commands are sequentially executed and divide the test commands over a plurality of tests of the test script.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite for each unique path of a maximally parallel subset of unique paths that cover all tests into which a test script has been divided:  20attempt execution of the tests covered by the unique path on the testing devices of the different testing device types; mark, as an impermissible testing device type for the unique path, each testing device type of the testing devices on which the execution of any test 36CLEAN VERSION Attorney docket no. 92045070 covered by the unique path failed; and assign the tests covered by the unique path to the testing devices other than the testing devices of any impermissible testing device type for the unique path.
“for each unique path of a maximally parallel subset of unique paths that cover all tests into which a test script has been divided: attempt execution of the tests covered by the unique path on the testing devices of the different testing device types”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of “mark, as an impermissible testing device type for the unique path, each testing device type of the testing devices on which the execution of any test 36CLEAN VERSION Attorney docket no. 92045070 covered by the unique path failed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of “assign the tests covered by the unique path to the testing devices other than the testing devices of any impermissible testing device type for the unique path”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a system to attempt execution of the tests, mark each testing device type of the testing devices on which the execution of any test 36CLEAN VERSION Attorney docket no. 92045070 covered by the unique path failed and assign the tests covered by the unique i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
These claims (1, 4, 7-9, 11-16 and 18-20) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1, 10 and 19) are not patent eligible.
Allowable Subject Matter
7.	Claims 2-3, 5-6, 10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 1, 4, 7-9, 11-16 and 18-20 rejected under 35 U.S.C. 103 as being obvious over Haham et al. (US 20120297389, herein after Haham) and further in view of over Magre et al. (US 20180137035, herein after Magre).
Claim 1 is rejected, Haham teaches a method comprising: 
dividing, by a processor, a test script into a plurality of tests, the tests having a sequential order within the test script(Haham, US 20120297389, paragraph [0052-0056], By way of example, FIG. 5 is a flow diagram of a process 500 in accordance with another embodiment. At 502, an original script written in a scripting programming language may be received. For example, a standard SQL script file (e.g., without any special provisions for parallel processing) might be received. At 504, a template file, including comments to be interpreted as embedded parallel part control statements, may be received. A parallel script may then be created at 506 by merging the original script with the received template file. The created parallel script may include, for example, both script commands from the original script and comments from the template file. It may then be arranged for the parallel execution of a portion of the created parallel script in accordance with the parallel part control statements.); 
generating, by the processor, an analysis tree of the tests, each of a plurality of unique paths through the analysis tree including a subset of the tests as sequentially ordered within the test script(Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.); and 
identifying, by the processor, a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully executable, each test appearing in only one unique path of the maximally parallel subset (Haham, Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.  Paragraph [0061-0062], Thus, some embodiments may provide methods and mechanisms to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion. Moreover, embodiments may provide for dependencies between sections such that one section may be executed only when a previous section is complete. Also, error handling (e.g., ignoring an error, stopping execution, or jumping to a repair section of the script) may be provided for each parallel section and/or parallel parts.). 
The Office would like to use prior art Magre to back up Haham to further teach limitation
test script(Magre, US 20180137035, paragraph [0013-0020], Typically, to test an application across different platforms, a developer may create test cases for each platform. For example, a software developer may create test cases including test scripts written in a test script programming language used by the particular application testing tool that will run the test scripts. When different application testing tools are used to test the application across different platforms, multiple test scripts may be created for each application testing tool. In addition, a software tester, which may be a person different from the software developer, may need to interact with the software developer to create test cases to test different functionalities of the 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Magre into Haham’s invention to interact with a driver to transmit a test package to a web application testing tool to execute the set of test cases on a platform, where the test package includes a set of test cases, a map, and information for identifying the set of web objects in a web application. The processor receives test results from the web application testing tool executing the set of test cases through the driver and generates a multiplatform view of the test results as suggested by Magre (See abstract and summary).
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Haham and Magre teach the method of claim 1, further comprising: 
causing, by the processor, execution of the tests of the test scripts according to the maximally parallel subset of the unique paths(Magre, paragraph [0051-0056], At 263, the test results are integrated to generate a representation of a contiguous test of the journey 200, and at 264, a multi-platform view is generated in the user interface 102 that represents a contiguous test of the journey 200 across the platforms 170a-c. For example, the test results from test cases for the functionalities 201-203 are compiled and may be represented in a temporal fashion and indicate the platform for each test case. For example, the functionalities 201-203 of the journey 200 are shown and are sequentially displayed according to the order the functionalities 201-203 would be performed by a user. The platforms for each of the functionalities 201-203 are shown and the test results for each of the functionalities 201-203 are shown and associated with the displayed functionalities 201-203. The test results may include pass/fails and other test metrics. The user interface 102 can provide drill-downs showing additional details for each test case or web page being tested, for example, in response to a user clicking on test results. The test reporting manager 104 may include the consolidated view generator 230 that can generate the multiplatform view of the test results received from the application testing tools 140a-b. The multiplatform view may show test results of all the functionalities 201-203 on a single screen. The multiplatform view may include test results across multiple different platforms and may include test results generated by different application testing tools. The multiplatform view may be generated in the user interface 102 and may allow for drill downs to display additional details on the test results. The test results may include indication of passed and failed test cases and the drill downs may allow a user to view additional details on steps that failed and snapshots of web pages associated with the failed steps. An example of a multi-platform form is shown in FIG. 7 which is described below.  Paragraph [0063-0066].).
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Haham and Magre teach the method of claim 1, wherein dividing the test script into the tests comprises: 
causing sequential execution of a plurality of ordered test commands of the test script(Magre, paragraph [0054-0056], Execution of test cases 210, 214, 218 for the functionalities 201-203 may be performed in parallel or sequentially. If certain test cases are dependent on one another, then those test cases are executed sequentially. Other test cases may be executed in parallel or sequentially. A user may specify whether test cases are executed in parallel or sequentially. Also, computer resources may be evaluated to determine whether there is sufficient capacity to execute test cases in parallel.); 
as each ordered test command is sequentially executed, monitoring a parameter(Magre, paragraph [0054-0056], Execution of test cases 210, 214, 218 for the functionalities 201-203 may be performed in parallel or sequentially. If certain test cases are dependent on one another, then those test cases are executed sequentially. Other test cases may be executed in parallel or sequentially. A user may specify whether test cases are executed in parallel or sequentially. Also, computer resources may be evaluated to determine whether there is sufficient capacity to execute test cases in parallel.); and 
dividing the ordered test commands over the tests in correspondence with changes in the parameter greater than a threshold(Magre, paragraph [0054-0056], Execution of test cases 210, 214, 218 for the functionalities 201-203 may be performed 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Haham and Magre teach the method of claim 7, wherein the parameter comprises a user interface parameter(Magre, paragraph [0055-0056], FIGS. 3-7 show examples of screen shots that may be generated in the user interface 102 by the system 100. FIG. 3 shows an example of screenshot for selecting platforms and functionalities to test. A user interface 300, such as a graphical user interface (GUI) can include windows for identifying browser types for use in performing ominchannel testing. For example, a desktop window 301 can display information about available desktop browsers, such as Firefox.TM., Chrome.TM., and Internet Explorer.TM.. For example, for a desktop browser platform, different types of browsers may be selected at 301. Also, for a mobile browser platform, different types of mobile browsers may be selected at 302. For a mobile application platform, different types of OS's may be selected at 303. Also, at 304, functionalities to be tested may be selected. A journey may also be selected, which may include a predetermined set of functionalities and platforms for testing. Once one or more platforms and one or more functionalities are selected, the user may click the Run button to automatically execute the tests on the different platforms. Accordingly, a simplified, easy-to-use interface is provided for multiplatform test execution. The system 100 automatically determines the test cases and other information, such as one or more 
Claim 9 is rejected, Haham teaches a non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
causing sequential execution of a plurality of test commands of a test script, the test commands sequentially ordered within the test script(Haham, paragraph [0002], In some cases, running scripts in sequential manner can be time consuming. That may be especially true, for example, when the script is associated with the maintenance of relatively large databases. To run a script in parallel, however, a database administrator may need to break a larger script into multiple shorter scripts that are able run in parallel.  Paragraph [0011-0014], running scripts in a sequential manner.); 
monitoring a parameter as the test commands are sequentially executed (Haham, paragraph [0002], In some cases, running scripts in sequential manner can be time consuming. That may be especially true, for example, when the script is associated with the maintenance of relatively large databases. To run a script in parallel, however, a database administrator may need to break a larger script into multiple shorter scripts that are able run in parallel.  Paragraph [0011-0014], Running scripts, such as Structured Query Language ("SQL") scripts, in a sequential manner can be time consuming. That may be especially true, for example, when the SQL script is associated with the maintenance of relatively large databases. To run a SQL script in parallel, however, a database administrator may need to break a larger SQL script into multiple shorter SQL scripts that are able run in parallel. The organization and administration of such multiple SQL scripts can be a complex and error-prone process. For example, there might be dependencies within the SQL script commands such that not all portions can run concurrently.); and 
dividing the test commands over a plurality of tests of the test script in correspondence with changes in the parameter greater than a threshold(Haham, paragraph [0012-0014],  Accordingly, a method and mechanism to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion may be provided in accordance with some embodiments described herein. According to some embodiments, a single SQL script may be created with embedded control statements, implemented as SQL comments, which direct a parallel SQL script executer" to break the SQL script, at runtime, into several sections that contain parallel parts. Parallel parts within the same section may run concurrently while two sections may run one after another, sequentially.  Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - END SECTION CREATE TAB" may be applied from the template file 630 to the parallel script 640.  Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of 
The Office would like to use prior art Magre to back up Haham to further teach limitation
test script(Magre, US 20180137035, paragraph [0013-0020], Typically, to test an application across different platforms, a developer may create test cases for each platform. For example, a software developer may create test cases including test scripts written in a test script programming language used by the particular application testing tool that will run the test scripts. When different application testing tools are used to test the application across different platforms, multiple test scripts may be created for each application testing tool. In addition, a software tester, which may be a person different from the software developer, may need to interact with the software developer to create test cases to test different functionalities of the application and to create test data for running the test cases. As a result, the generation and execution of test cases for the different platforms, and the viewing of test results generally involve disjointed and time-consuming processes. The software testing system according to an example of the present disclosure can facilitate testing an application across different platforms through a framework and a user interface as is further discussed below.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention Magre into Haham’s invention to interact with a driver to transmit a test package to a web application testing tool to execute the set of test cases on a platform, where the test package includes a set of test cases, a map, and information for identifying the set of web objects in a web application. The processor receives test results from the web application testing tool executing the set of test cases through the driver and generates a multiplatform view of the test results as suggested by Magre (See abstract and summary).
Claim 11 is rejected for the reasons set forth hereinabove for claim 9, Haham and Magre teach the non-transitory computer-readable data storage medium of claim 9,
wherein the tests are sequentially ordered over the test commands of the test script, a first test starts at a first test command of the test script, and every other test starts at a test command of the test script at which a change in the parameter from a prior test command of the test script is greater than the threshold (Haham, Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.  Paragraph [0061-0062], Thus, some embodiments may provide methods and mechanisms to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion. Moreover, embodiments may provide for dependencies between sections such that one section may be executed only when a previous section is complete. Also, error handling (e.g., ignoring an error, stopping execution, or jumping to a repair section of the script) may be provided for each parallel section and/or parallel parts.). 
Claim 12 is rejected for the reasons set forth hereinabove for claim 9, Haham and Magre teach the non-transitory computer-readable data storage medium of claim 9, wherein the tests do not overlap one another in encompassing the test commands, each test encompasses a different sequentially contiguous subset of the test commands, and each test command is encompassed by just one of the tests(Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - END SECTION CREATE TAB" may be applied from the template file 630 to the parallel script 640.  Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.);
Claim 13 is rejected for the reasons set forth hereinabove for claim 12, Haham and Magre teach the non-transitory computer-readable data storage medium of claim 12, wherein a border between each pair of a plurality of pairs of adjacent tests corresponds to a change in the parameter from a last test command encompassed by a first test of the pair to a first test command encompassed by a second test of the pair being greater than the threshold(Haham, Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.  Paragraph [0061-0062], Thus, some embodiments may provide methods and mechanisms to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion. Moreover, embodiments may provide for dependencies between sections such that one section may be executed only when a previous section is complete. Also, error handling (e.g., ignoring an error, stopping execution, or jumping to a repair section of the script) may be provided for each parallel section and/or parallel parts.).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 9, Haham and Magre teach the non-transitory computer-readable data storage medium of claim 9, wherein the parameter comprises a user interface parameter(Magre, paragraph [0055-0056], FIGS. 3-7 show examples of screen shots that may be generated in the user interface 102 by the system 100. FIG. 3 shows an example of screenshot for selecting platforms and functionalities to test. A user interface 300, such as a graphical user interface (GUI) can include windows for identifying browser types for use in performing ominchannel testing. For example, a desktop window 301 can display information about available desktop browsers, such as Firefox.TM., Chrome.TM., and Internet Explorer.TM.. For example, for a desktop browser platform, different types of browsers may be selected at 301. Also, for a mobile browser platform, different types of mobile browsers may be selected at 302. For a mobile application platform, different types of OS's may be selected at 303. Also, at 304, functionalities to be tested may be selected. A journey may also be selected, which may include a predetermined set of functionalities and platforms for testing. Once one or more platforms and one or more functionalities are selected, the user may click the Run button to automatically execute the tests on the different platforms. Accordingly, a simplified, easy-to-use interface is provided for multiplatform test execution. The system 100 automatically determines the test cases and other information, such as one or more test packages, and facilitates execution of the test cases on the selected platform, such as described above. The user may click on the Generate Report button to generate reports for the executed tests.). 
Claim 15 is rejected for the reasons set forth hereinabove for claim14, Haham and Magre teach the non-transitory computer-readable data storage medium of claim wherein the user interface parameter comprises one or more of a user interface object that is a subject of execution of a test command of the test script(Magre, paragraph [0055-0056], FIGS. 3-7 show examples of screen shots that may be generated in the user interface 102 by the system 100. FIG. 3 shows an example of screenshot for selecting platforms and functionalities to test. A user interface 300, such as a graphical user interface (GUI) can include windows for identifying browser types for use in performing ominchannel testing. For example, a desktop window 301 can display information about available desktop browsers, such as Firefox.TM., Chrome.TM., and Internet Explorer.TM.. For example, for a desktop browser platform, different types of browsers may be selected at 301. Also, for a mobile browser platform, different types of mobile browsers may be selected at 302. For a mobile application platform, different types of OS's may be selected at 303. Also, at 304, functionalities to be tested may be selected. A journey may also be selected, which may include a predetermined set of functionalities and platforms for testing. Once one or more platforms and one or more functionalities are selected, the user may click the Run button to automatically execute the tests on the different platforms. Accordingly, a simplified, easy-to-use interface is provided for multiplatform test execution. The system 100 automatically determines the test cases and other information, such as one or more test packages, and facilitates execution of the test cases on the selected platform, such as described above. The user may click on the Generate Report button to generate reports for the executed tests.); 
a screenshot after the execution of the test command(Magre, paragraph [0052-0056], FIGS. 4-6 show examples of test reports. As indicated above, the test reports may allow for drill downs that show the test steps executed for the test cases and show screen snapshots of web pages accessed for the test steps. Steps 401 for an executed  In FIGS. 4-6, screen snapshots 402-404 of web pages are shown for different steps. Other reports may be generated by the system 100. For example, a multiplatform view may be generated that include the test results of test cases executed across different platforms.); and 
a portion within the screenshot that changed during the execution of the test command (Magre, paragraph [0052-0056], FIGS. 4-6 show examples of test reports. As indicated above, the test reports may allow for drill downs that show the test steps executed for the test cases and show screen snapshots of web pages accessed for the test steps. Steps 401 for an executed test case are shown in FIGS. 4-6. The executed test case is determined based on the user selection at 304 in FIG. 3. In FIGS. 4-6, screen snapshots 402-404 of web pages are shown for different steps. Other reports may be generated by the system 100. For example, a multiplatform view may be generated that include the test results of test cases executed across different platforms.). 
Claim 16 is rejected for the reasons set forth hereinabove for claim 9, Haham and Magre teach the non-transitory computer-readable data storage medium of claim 9, wherein the processing further comprises: 
generating an analysis tree of the tests, each of a plurality of unique paths through the analysis tree including a subset of the tests as sequentially ordered within the test script(Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - END SECTION CREATE TAB" may be applied from the template file 630 to the parallel script 640.  Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.); and 
identifying a maximally parallel subset of the unique paths that covers all the tests and according to which the tests are successfully executable, each test appearing in only one unique path of the maximally parallel subset(Haham, Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.  Paragraph [0061-0062], Thus, some embodiments may provide methods and mechanisms to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion. Moreover, embodiments may provide for dependencies between sections such that one section may be executed only when a previous section is complete. Also, error handling (e.g., ignoring an error, stopping execution, or jumping to a repair section of the script) may be provided for each parallel section and/or parallel parts.). 
Claim 18 is rejected, Haham teaches a system comprising: 
a plurality of testing devices of different testing device types(Magre, US 20180137035, paragraph [0055-0056], FIGS. 3-7 show examples of screen shots that may be generated in the user interface 102 by the system 100. FIG. 3 shows an example of screenshot for selecting platforms and functionalities to test. A user interface 300, such as a graphical user interface (GUI) can include windows for identifying browser types for use in performing ominchannel testing. For example, a desktop window 301 can display information about available desktop browsers, such as Firefox.TM., Chrome.TM., and Internet Explorer.TM.. For example, for a desktop browser platform, different types of browsers may be selected at 301. Also, for a mobile browser platform, different types of mobile browsers may be selected at 302. For a mobile application platform, different types of OS's may be selected at 303. Also, at 304, functionalities to be tested may be selected. A journey may also be selected, which may include a predetermined set of functionalities and platforms for testing. Once one or more platforms and one or more functionalities are selected, the user may click the Run button to automatically execute the tests on the different platforms. Accordingly, a simplified, easy-to-use interface is provided for multiplatform test execution. The system 100 automatically determines the test cases 
a testing manager device to, for each unique path of a maximally parallel subset of unique paths that cover all tests into which a test script has been divided(Magre, paragraph [0055-0056], Also, at 304, functionalities to be tested may be selected. A journey may also be selected, which may include a predetermined set of functionalities and platforms for testing. Once one or more platforms and one or more functionalities are selected, the user may click the Run button to automatically execute the tests on the different platforms. Accordingly, a simplified, easy-to-use interface is provided for multiplatform test execution. The system 100 automatically determines the test cases and other information, such as one or more test packages, and facilitates execution of the test cases on the selected platform, such as described above. The user may click on the Generate Report button to generate reports for the executed tests.  Paragraph [0011-0014], parallel.  Paragraph [0018], The user interface 102 may include a graphical user interface, and functionalities available for testing may be selected via a drop down menu, text box, etc. Other parameters for the testing may also be selected, such as whether testing on the selected platforms is to be performed simultaneously (e.g., in parallel) or sequentially (e.g., serially). Also, report generation may be selected.  Paragraph [0054], Execution of test cases 210, 214, 218 for the functionalities 201-203 may be performed in parallel or sequentially. If certain test cases are dependent on one another, then those test cases are executed sequentially. Other test cases may be executed in parallel or sequentially. A user may specify whether test cases are executed in parallel or sequentially. Also, computer resources may be evaluated to determine whether there is sufficient capacity to execute test cases in parallel.):
attempt execution of the tests covered by the unique path on the testing devices of the different testing device types(Magre, paragraph [0051-0056], At 263, the test results are integrated to generate a representation of a contiguous test of the journey 200, and at 264, a multi-platform view is generated in the user interface 102 that represents a contiguous test of the journey 200 across the platforms 170a-c. For example, the test results from test cases for the functionalities 201-203 are compiled and may be represented in a temporal fashion and indicate the platform for each test case. For example, the functionalities 201-203 of the journey 200 are shown and are sequentially displayed according to the order the functionalities 201-203 would be performed by a user. The platforms for each of the functionalities 201-203 are shown and the test results for each of the functionalities 201-203 are shown and associated with the displayed functionalities 201-203. The test results may include pass/fails and other test metrics. The user interface 102 can provide drill-downs showing additional details for each test case or web page being tested, for example, in response to a user clicking on test results. The test reporting manager 104 may include the consolidated view generator 230 that can generate the multiplatform view of the test results received from the application testing tools 140a-b. The multiplatform view may show test results of all the functionalities 201-203 on a single screen. The multiplatform view may include test results across multiple different platforms and may include test results generated by different application testing tools. The 
mark, as an impermissible testing device type for the unique path, each testing device type of the testing devices on which the execution of any test covered by the unique path failed(Magre, paragraph [0051-0057], FIG. 7 shows an example of a multi-platform view of test results, which is also discussed above with respect to step 263 in FIG. 2C. In FIG. 7, the multiplatform view is shown as a journey view, which includes test results of a journet, such as journey 200 discussed above. When the journey 200 is created, the user may name the journey 200, such as "Social Media Post". The journey name is shown in FIG. 7. Also, the journey view identifies the platforms in the journey 200, such as desktop browser, mobile browser, and mobile app. Test cases are executed to test the functionalities 201-203 of the journey 200 on their respective platforms, and the test results are shown for each platform. For example, in FIG. 7, test cases 1-5 (TC1-TC5) are shown for the desktop browser, TC1-TC7 are shown for the mobile browser, and TC1-TC4 are shown for the mobile app. Also, test results are shown, such as pass or fail, for each test case. A user may click on a test case to drill down to details regarding each test case. Details may include steps executed by a test case, web pages accessed for the test steps (such as shown in FIGS. 4-6), and an indication any failed steps. Also, the arrows in FIG. 7 indicate the temporal execution 
assign the tests covered by the unique path to the testing devices other than the testing devices of any impermissible testing device type for the unique path(Magre, paragraph [0051-0057], FIG. 7 shows an example of a multi-platform view of test results, which is also discussed above with respect to step 263 in FIG. 2C. In FIG. 7, the multiplatform view is shown as a journey view, which includes test results of a journet, such as journey 200 discussed above. When the journey 200 is created, the user may name the journey 200, such as "Social Media Post". The journey name is shown in FIG. 7. Also, the journey view identifies the platforms in the journey 200, such as desktop browser, mobile browser, and mobile app. Test cases are executed to test the functionalities 201-203 of the journey 200 on their respective platforms, and the test results are shown for each platform. For example, in FIG. 7, test cases 1-5 (TC1-TC5) are shown for the desktop browser, TC1-TC7 are shown for the mobile browser, and TC1-TC4 are shown for the mobile app. Also, test results are shown, such as pass or fail, for each test case. A user may click on a test case to drill down to details regarding each test case. Details may include steps executed by a test case, web pages accessed for the test steps (such as shown in FIGS. 4-6), and an indication any failed steps. Also, the arrows in FIG. 7 indicate the temporal execution of functionalities being tested on different platforms, which is also shown in FIG. 2A. The test cases for each platform, however, may be executed simultaneously to minimize testing time.  Paragraph [0063-0066], At 902, the system 100 determines, based on the testing  test cases may be determined for each functionality to be tested. Also, the testing request may designate a platform for testing each functionality, and the test cases for each functionality may be executed on the designated platform. Also, a test package, including the test cases, may be determined for each functionality to be tested. In an example, functionalities that may be selected for testing have pre-assigned test cases that may be retrieved from the test case repository 112. One or more test cases may be retrieved for each functionality to be tested.). 
The Office would like to use prior art Magre to back up Haham to further teach limitation
test script(Magre, US 20180137035, paragraph [0013-0020], Typically, to test an application across different platforms, a developer may create test cases for each platform. For example, a software developer may create test cases including test scripts written in a test script programming language used by the particular application testing tool that will run the test scripts. When different application testing tools are used to test the application across different platforms, multiple test scripts may be created for each application testing tool. In addition, a software tester, which may be a person different from the software developer, may need to interact with the software developer to create test cases to test different functionalities of the application and to create test data for running the test cases. As a result, the generation and execution of test cases for the different platforms, and the viewing of test results 
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Magre into Haham’s invention to interact with a driver to transmit a test package to a web application testing tool to execute the set of test cases on a platform, where the test package includes a set of test cases, a map, and information for identifying the set of web objects in a web application. The processor receives test results from the web application testing tool executing the set of test cases through the driver and generates a multiplatform view of the test results as suggested by Magre (See abstract and summary).

Claim 19 is rejected for the reasons set forth hereinabove for claim 18, Haham and Magre teach the system of claim 18, wherein the testing manager device is further to: concurrently cause the execution of the tests covered by each unique path of the maximally parallel subset of the unique paths on the testing devices to which the tests have been assigned(Magre, paragraph [0051-0056], At 263, the test results are integrated to generate a representation of a contiguous test of the journey 200, and at 264, a multi-platform view is generated in the user interface 102 that represents a contiguous test of the journey 200 across the platforms 170a-c. For example, the test results from test cases for the functionalities 201-203 are compiled and may be represented in a temporal fashion and indicate the platform for each test case. For example, the functionalities 201-203 of the journey 200 are shown and are sequentially displayed according to the order the functionalities 201-203 would be performed by a user. The platforms for each of the functionalities 201-203 are shown and the test results for each of the functionalities 201-203 are shown and associated with the displayed functionalities 201-203. The test results may include pass/fails and other test metrics. The user interface 102 can provide drill-downs showing additional details for each test case or web page being tested, for example, in response to a user clicking on test results. The test reporting manager 104 may include the consolidated view generator 230 that can generate the multiplatform view of the test results received from the application testing tools 140a-b. The multiplatform view may show test results of all the functionalities 201-203 on a single screen. The multiplatform view may include test results across multiple different platforms and may include test results generated by different application testing tools. The multiplatform view may be generated in the user interface 102 and may allow for drill downs to display additional details on the test results. The test results may include indication of passed and failed test cases and the drill downs may allow a user to view additional details on steps that failed and snapshots of web pages associated with the 
Claim 20 is rejected for the reasons set forth hereinabove for claim 18, Haham and Magre teach the system of claim 18, wherein the testing manager device is further to: cause sequential execution of a plurality of test commands of the test script, the test commands sequentially ordered within the test script(Haham, paragraph [0002], In some cases, running scripts in sequential manner can be time consuming. That may be especially true, for example, when the script is associated with the maintenance of relatively large databases. To run a script in parallel, however, a database administrator may need to break a larger script into multiple shorter scripts that are able run in parallel.  Paragraph [0011-0014], running scripts in a sequential manner.);  
monitor a parameter as the test commands are sequentially executed in order(Haham, paragraph [0002], In some cases, running scripts in sequential manner can be time consuming. That may be especially true, for example, when the script is associated with the maintenance of relatively large databases. To run a script in parallel, however, a database administrator may need to break a larger script into multiple shorter scripts that are able run in parallel.  Paragraph [0011-0014], Running scripts, such as Structured Query Language ("SQL") scripts, in a sequential manner can be time consuming. That may be especially true, for example, when the SQL script is associated with the maintenance of relatively large databases. To run a SQL script in parallel, however, a database administrator may need to break a larger SQL script into multiple shorter SQL scripts that are able run in parallel. The organization and administration of such multiple SQL scripts can be a complex and error-prone process. For example, there might be dependencies within the SQL script commands such that not all portions can run concurrently.); 
divide the test commands over the tests of the test script in correspondence with changes in the parameter greater than a threshold(Haham, paragraph [0012-0014], Accordingly, a method and mechanism to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion may be provided in accordance with some embodiments described herein. According to some embodiments, a single SQL script may be created with embedded control statements, implemented as SQL comments, which direct a parallel SQL script executer" to break the SQL script, at runtime, into several sections that contain parallel parts. Parallel parts within the same section may run concurrently while two sections may run one after another, sequentially.  Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - END SECTION CREATE TAB" may be applied from the template file 630 to the parallel script 640.  Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.);
generate an analysis tree of the tests, each unique path being through the analysis tree and including a subset of the tests as sequentially ordered within the test script(Haham, paragraph [0053-0054], FIGS. 6A through 6D illustrate a system 600 to process an original script 610 according to some embodiments. In particular, an original script 610 is received by a parallel script creator 620 along with a template file 630. As shown in FIG. 6B, the original script 610 may contain standard SQL commands without any parallel processing. As shown in FIG. 6C, the template file 620 may include comments that may later be interpreted by a script executer 650 as parallel control statements (e.g., "- - Section Load" and "- - End Section Load"). The parallel script creator 620 may merge the original script 610 and template file 630 to create a parallel script 640 that includes both script commands from the original script 610 and parallel control statement from the template file 630. A script executor 650 may then execute portions of the parallel script 640 simultaneously as appropriate. Paragraph [0055], Referring to FIG. 6C, the first three lines 632 of the template file 630 may be used to create the first three lines 642 of the parallel script 640, including the section ("- - SECTION CREATE TAB") and part openings ("- - PART CT_TAB"). Next, there is a "for each" template control statement ("- - FOREACH") on "CREATE TABLE" 634 (illustrated as bold in FIG. 6C). As a result, all N of the create table commands from the original script 610 are gathered and placed into this corresponding portion 644 of the parallel script 640. Similarly, the "- - END PART CT_TAB" and "- - END SECTION CREATE TAB" may be applied from the template file 630 to the parallel script 640.  Paragraph Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.); and 
identify the maximally parallel subset of the unique paths as that which covers all the tests and according to which the tests are successfully executable, each test appearing in only one unique path of the maximally parallel subset(Haham, Paragraph [0056-0057], Next, a new section may be opened by the template file 630, and the part definition has a foreach template control statement associated with "LOAD TABLE" 636. Thus, the associated lines 646 may be generated for the parallel script 640. Similarly, a foreach iterate on a specific token from the SQL commands pattern ("- - FOREACH <TAB>") may be included in the template file 630. As a result, all commands that match the SQL command pattern with same token may be gathered into a single part. The SQL command pattern may be associated with a create index/create unique index, and the token may represent the name of the table. In this example, all create index commands that work on the same table may be gathered into one part while create index commands of another table will be written in another part. At the end of the parallel script 640, the last section may be ended.  Paragraph [0061-0062], Thus, some embodiments may provide methods and mechanisms to efficiently, accurately, and automatically allow for the parallel execution of script commands in a simple fashion. Moreover, embodiments may provide for dependencies between sections such that one section may be executed only when a previous section is complete. Also, error handling (e.g., ignoring an error, stopping execution, or jumping to a repair section of the script) may be provided for each parallel section and/or parallel parts.). 
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199